Name: Council Directive 74/62/EEC of 17 December 1973 making a ninth amendment to the Directive on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption
 Type: Directive
 Subject Matter: health;  food technology;  foodstuff;  European Union law
 Date Published: 1974-02-11

 Avis juridique important|31974L0062Council Directive 74/62/EEC of 17 December 1973 making a ninth amendment to the Directive on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption Official Journal L 038 , 11/02/1974 P. 0029 - 0030 Finnish special edition: Chapter 13 Volume 3 P. 0213 Greek special edition: Chapter 03 Volume 10 P. 0134 Swedish special edition: Chapter 13 Volume 3 P. 0213 Spanish special edition: Chapter 13 Volume 3 P. 0169 Portuguese special edition Chapter 13 Volume 3 P. 0169 COUNCIL DIRECTIVE of 17 December 1973 making a ninth amendment to the Directive on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption (74/62/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof; Having regard to the Opinion of the European Parliament; Having regard to the Opinion of the Economic and Social Committee; Whereas the Council Directive of 5 November 1963 on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption (1), as last amended by the Council Directive of 26 December 1972 (2), fixed in particular the list of preservatives authorized for the protection of foodstuffs intended for human consumption against deterioration caused by microorganisms; Whereas the use of formic acid and of sodium salts and calcium salts proves to be necessary for the preservation of certain foodstuffs and whereas it is nevertheless not possible at the moment to adopt an exhaustive list of these foodstuffs for the entire Community; Whereas the use of small quantities of hexamethylenetetramine in the production of "Provolone" cheese makes it possible to prevent tympanites; Whereas the acceptable daily intake of hexamethylenetetramine is considerably higher than the quantities which would result from this use, and whereas health protection is thus ensured; Whereas the recent results of toxicological research show that hexamethylenetetramine could be used to a greater extent than at present provided for, and other uses which are already permitted under national legislation may therefore be maintained; Whereas the laws of certain Member States still authorize the use of boric acid and sodium tetraborate (borax) in caviar (sturgeon eggs) and egg products and also of formaldehyde in "Grana padano" cheese under certain conditions, and whereas such laws are based on particular circumstances and a transitional period should be provided for so that the necessary adjustments may be made; Whereas the authorization of the use of preservatives thus provided for does not affect the right of Member States to lay down particular requirements for the labelling of foodstuffs containing the said substances, HAS ADOPTED THIS DIRECTIVE: Article 1 1. The following shall be substituted of Article 5: "1. Notwithstanding Article 2 (1), and Member States may authorize the use of hexamethylenetetramine (a) in semi-preserved fish and fishery products whose pH is more than 4 75, provided that, when the product is marketed, the level of this substance does not exceed 50 mg/kg; (b) in caviar (sturgeon eggs) and other fish eggs, not smoked, provided that, when the product is marketed, the level of this substance does not exceed 1 g/kg. 2. Until 31 December 1977 and notwithstanding Article 1, (a) Member States may authorize the use of boric acid and sodium tetraborate (borax) in caviar (sturgeon eggs) provided that, when the product is marketed, the level of these substances, expressed as boric acid, does not exceed 4 g/kg of caviar; (b) Member States may maintain the provisions of their national laws relating to the use of - boric acid in egg products; - formaldehyde in "Grana padano" cheese provided that, when the product is marketed, no residue of this substance is detectable in the finished product." (1)OJ No 12, 27.1.1964, p. 161/64. (2)OJ No L 298, 31.12.1972, p. 48. 2. The following shall be added to Section I of the Annex: >PIC FILE= "T0005470"> Article 2 The Member States shall take the measures necessary to comply with this Directive not later than 1 January 1974 and shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 17 December 1973. For the Council The President I. NÃRGAARD